Citation Nr: 0304053	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  96-23 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of 
fractured left ribs.

2.  Entitlement to service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant had active military service from January 1967 
to June 1967 and from February 1991 to May 1991.  Information 
in the claims file reveals that he had several short periods 
of active duty for training while serving with the 
Mississippi Army National Guard (ARNG).  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), which denied, inter alia, service 
connection for residuals of fractured left ribs and residuals 
of a left shoulder injury.  The case was remanded in December 
1997 and December 2000 for additional development.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The appellant is not shown to have sustained residuals of 
fractures to the left ribs as a result of his military 
service, to include active and inactive duty for training.    

3.  The appellant is not shown to have sustained residuals of 
a left shoulder injury as a result of his military service, 
to include active and inactive duty for training.  


CONCLUSIONS OF LAW

1.  Residuals of fracture of the left ribs were not incurred 
during military service, nor may they be presumed to have 
been so incurred.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2002); 38 
C.F.R.§§ 3.307, 3.309, 3.303(d) (2002).  

2.  Residuals of a left shoulder injury were not incurred 
during military service, nor may they be presumed to have 
been so incurred.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2002); 38 
C.F.R.§§ 3.307, 3.309, 3.303(d) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has residual disabilities in 
the left rib cage and left shoulder areas, which he claims 
are due to injuries he sustained to the several ribs and the 
left shoulder from parachute jumps he made while on military 
training.  

Before addressing the merits of the appellant's claims, the 
Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA) on his claims.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5126 (West Supp. 2001); McQueen v. 
Principi, 14 Vet. App. 300 (2001) (per curiam).  The law 
provides that VA has a duty to assist veterans and other 
claimants in developing their claims for VA benefits.  The 
Board notes that the appellant's application for the benefits 
at issue is complete.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  Pursuant to previous Board Remands, the 
RO has obtained the appellant's service personnel records 
from the National Personnel Records Center (NPRC) and the 
Mississippi ARNG.  The appellant was informed by various 
letters from the RO as well as supplemental statements of the 
cases that the available service personnel records did not 
support his contentions that he sustained injuries from 
parachute drops in approximately March 7, 1971, and August 7, 
1990.  In particular, by letters dated in May 1996 and 
October 1999, he was informed that he needed to submit 
service documentation for his claimed March 7, 1971, and 
August 7, 1990 injuries.  Similarly, he was informed by 
letter dated in April 2002 that a complete copy of his 
personnel folder was received from the service department and 
the Mississippi ARNG did contain information regarding his 
active duty for training dates, inactive duty for training 
dates, and training in March 1971 or August 1990.  He was 
informed that it was futile to continue to attempt to obtain 
this information as the service department and ARNG have 
submitted all the information that they have.  He was 
informed that if he had any additional records, personnel 
records, or orders verifying his active duty dates or 
inactive duty dates, he should submit them for consideration.  
In light of the foregoing, the Board finds that VA has 
satisfied its duty to assist the appellant in obtaining 
service records.  Further attempts to obtain additional 
records would be futile.  

With regard to post-service records, the RO has obtained 
pertinent medical records identified by the appellant.  The 
Board notes that the appellant has asserted that he received 
treatment for his ribs at the emergency room of the Grenada 
Lake Medical Center in August 1990.  He was informed by 
letter dated in October 1999 that he should furnish record of 
this medical treatment to VA.  He was told that if he had 
difficulty obtaining these records, he could execute an 
authorization form allowing VA to request these records.  The 
evidence does not show that the appellant submitted these 
treatment records or authorized VA to obtain them.  The 
appellant did authorize VA to obtain treatment records from 
Dr. R.B. Townes and Dr. J.S. Messina, Jr.  These records have 
been obtained and are associated with the claims folder.  The 
evidence does not show, nor has the appellant identified, the 
existence of any additional pertinent medical records that 
have not been obtained.  Accordingly, the Board finds that 
the RO has made reasonable attempts to obtain medical records 
referenced by the appellant, and that VA's duty to assist the 
claimant in obtaining pertinent medical records is satisfied.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2002).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  VA must inform the appellant whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the appellant was informed of 
the evidence necessary to substantiate his claims by means of 
a statement of the case and supplemental statements of the 
case issued during the appeals process.  Additionally, the 
Board notes that the appellant was informed of the VCAA by 
letter dated in April 2001.  He was informed of what evidence 
was needed to substantiate his claim, what evidence was 
needed from the appellant, and what VA was doing to assist 
him in developing his claim.  Accordingly, the Board finds 
that the duty to inform the appellant of required evidence to 
substantiate his claim has been satisfied.  38 U.S.C.A. 
§ 5103(a).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In 
this regard, the Board notes that the appellant has submitted 
private medical evidence of present residual disability from 
fractured left ribs and a left shoulder injury.  There is no 
medical evidence to dispute these findings.  Additionally, 
the appellant's private physician has linked these present 
disabilities to the appellant's reported history of military 
parachute drops.  Further medical examination in not 
necessary to make a decision on this claim and would be 
futile.  The determinative question in the present case is 
not whether the appellant presently has disability resulting 
from injury to his left ribs and left shoulder, but rather 
did his injuries occur during a period of a period of active 
or inactive military service.  Thus, to schedule a VA 
examination in this case would be futile 

VA has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 

Having determined that VA has satisfied the duty to assist 
and duty to notify provisions of the VCAA, the Board now 
turns to the merits of the appellant's claims for service 
connection for residuals of fractured left ribs and residuals 
of a left shoulder injury.  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Additionally, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or for injury incurred 
or aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.  

To reiterate, the appellant asserts that he residual 
disability in his left rib cage area which he claims are due 
to injuries sustained to the ribs from parachute jumps he 
made while on military training.  He has given various dates 
as to when he sustained the fractures of his left ribs.  He 
indicated at the March 1996 VA general medical examination 
that he fractured his left rib cage and tailbone in a 1992 
parachute jump.  At the March 1996 VA joints examination, he 
reported that he had injured his left ribs in a 1993 or 1994 
parachute jump. 

Despite the history recorded during examination in March 
1996, in a statement dated in March 1995, the appellant 
stated that he injured his left rib cage during a parachute 
jump at Camp McCane, Grenada, Mississippi, on August 7, 1990.  
As the training continued during the weekend, he began to 
notice sharp pain in his left rib cage.  According to the 
appellant, on August 9, 1990, he felt his ribs "pop" with a 
lot of pain while suspended in a harness in a helicopter.  
When his unit was dismissed on August 10, he sought private 
medical treatment.  This history was also reported to the 
appellant's private physician, Dr. Messina.  In a March 1995 
medical statement Dr. Messina, stated that he had treated the 
appellant for multiple rib fractures in the left rib cage on 
August 10, 1990, that were related to a history of a left rib 
cage injury in a parachute jump on August 7, 1990.  

Subsequent radiographic evidence from the Grenada Lake 
Medical Center shows findings of fractured ribs.  In November 
1990, he was noted to have healing rib fractures involving 
the 7th, 8th, 9th, and 10th ribs of the left side.  X-ray 
studies dated in February 1991, September 1992, and March 
1995 showed healed rib fractures on the left.  Similarly, a 
March 1995 CT scan revealed a large amount of callus about a 
fractured posterior 9th rib on the left side which caused an 
apparent lung nodule at the left lung base.  An April 1995 x-
ray report noted that the fluoroscopy of the left rib cage 
revealed "clearly a healing fracture."  By the amount of 
callus deposition that was seen, the examining radiologist 
opined that the appellant had re-fractured this area between 
now and 1991.

In a July 1997 statement, Dr. Messina noted that he recalled 
the appellant sustaining rib fracture from a parachute jump 
as far back as 1992 when the appellant was hospitalized for 
right anterior chest and axillary pain in September 1992 at 
Grenada Lake Medical Center.  The appellant's ribs were later 
re-fractured and the appellant experienced quite a bit of 
popping and periodic left-sided chest pain as a result of re-
fracturing these ribs.  These symptoms continued to this day 
with left-sided chest pain and soreness.  

The appellant's reported history is corroborated by a 
statement from [redacted], a fellow Reservist, in March 
1999.  Mr. [redacted] indicated that he had participated in 
training with the appellant on August 7, 1990, and had 
observed him landing his parachute jump awkwardly, after 
which he complained of pain in the tailbone area and ribs, 
and exhibited major tenderness to touch in the left rib cage.  
Mr. [redacted] noted that he was the Battalion Medical NCO for the 
appellant's Reserve Unit.  

Despite, the appellant's reported history of an injury during 
military training on August 7, 1990 and the statements from 
Mr. [redacted] and Dr. Messina, service records, including records 
from the Mississippi Army National Guard, do not show that 
the appellant was undergoing either active or inactive duty 
for training on that date.  On the contrary, the appellant's 
ARNG records include a Jump Record showing the dates of his 
parachutes jumps, while showing jumps in July and September 
1990, do not show that he had a jump in August 1990 as he 
contends.  Similarly, the service records do not show that he 
served on either inactive duty for training or active duty 
for training on August 7, 1990.  Accordingly, the Board finds 
that the evidence does not show that the appellant sustained 
his left rib injury during a period of military service.

The Board has considered the medical opinions proffered Dr. 
Messina that the appellant's rib fractures were sustained 
during a period of military service.  However, VA is not 
required to accept doctors' opinions that are based upon the 
appellant's recitation of medical history. Godfrey v. Brown, 
8 Vet. App. 113 (1995), see also, Owens v. Brown, 7 Vet. App. 
429 (1995).   The evidence does not show that the appellant's 
private physicians reviewed the appellant's service records 
or any other related documents which would have enabled him 
to form an opinion on an independent basis.  Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. 
App. 229 (1993).  Accordingly, in the absence of evidence 
showing that the appellant was serving on active or inactive 
duty for training on August 7, 1990, the Board must find 
these opinions to be unpersuasive as to the relation of the 
appellant's present left rib condition to service.  

The Board has also considered the appellant's assertions that 
he sustained injuries to his ribs in parachute jumps in 1992, 
1993, and 1994.  However, he has presented no corroborating 
evidence indicating that he sustained an injury during any 
period of military training in 1992, 1993, or 1994.  
Moreover, service records are silent for any treatment or 
complaint of an injury to the ribs during this time.  

After careful and longitudinal review of the evidence in the 
claims file, the Board finds that the preponderance of the 
evidence is against the appellant's claim that he has 
residuals of fractured left ribs that are due to injuries 
from parachute jumps that took place during military 
training.  The Board notes that the United States Court of 
Appeals for Federal Circuit (Federal Circuit) held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's military service and the disability.  Boyer v. 
West, 210 F.3rd 1351, 1353 Fed. Cir. 2000).  While the 
medical evidence clearly demonstrates current residuals of 
fractured left ribs, the evidence does not show that the 
appellant was serving on active duty for training or inactive 
duty for training at the time that he alleges the injury 
occurred.  Absent evidence that demonstrates the appellant 
has residuals of fractured left ribs that is related to his 
military service, the Board is unable to identify a basis to 
grant service connection for any present residual left rib 
disability. 

The appellant also asserts that he has residual disabilities 
in left shoulder area, which he claims are due to injuries he 
sustained to the left shoulder from parachute jumps he made 
while on military training.  Like with his claim for 
fractured ribs, the appellant has also presented conflicting 
evidence as to the date of his left shoulder injury.  At the 
March 1996 VA general medical examination, he reported that 
he had injured his left shoulder in a 1992 parachute jump.  
At the March 1996 VA joints examination, he claimed that he 
had injured his left shoulder in the same 1993 or 1994 
parachute jump in which he had injured his left ribs.  

Despite the foregoing, in an April 1996 statement the 
appellant reported that he injured his left shoulder on March 
7, 1971 in a parachute jump.  He reported present severe pain 
and that his shoulder comes out of place during any activity 
that requires lifting from his waist to above his head.  At 
the October 1996 Regional Office hearing, he testified that 
he sustained a split left shoulder joint from a parachute 
jump during military training in the 1960's or 1970's.  

In March 1999, in support of his claim for service connection 
for residuals of a left shoulder injury, the appellant 
submitted a statement from a fellow Reservist, [redacted].  
Mr. [redacted] indicated that he had participated in a military 
parachute operation with the appellant in March 1971 and had 
observed him being dragged by wind after landing his jump, 
which caused him to hit a barbed wire fence, and thereafter 
to complain of pain in his left shoulder and left ribs.  The 
appellant also submitted medical records from the Grenada 
Doctors Clinic, Inc., dated from January 1971 to March 1982, 
include a notation on March 8, 1971, that indicated an X-ray 
of the appellant's left shoulder at that time was related to 
a parachute jump injury.  However, no diagnosis of a left 
shoulder condition was recorded.  

Subsequent treatment records from Grenada Doctors Clinic 
dated from August 1971 to February 1982 are silent for any 
complaints, treatment, or diagnosis of a left shoulder 
disability.  Similarly, service medical records dated from 
August 1981 to March 1995 are silent for any complaint, 
treatment, or diagnosis of a left shoulder injury.  Likewise, 
the March 1995 medical report from Dr. Messina is negative 
for a left shoulder injury.  However, a March 1996 VA 
examination report includes a diagnosis of history of 
dislocation of the left shoulder with some residual laxity 
and frequent subluxations.  Additionally, VA outpatient 
treatment records show that the appellant was diagnosed with 
degenerative joint disease of the left shoulder in February 
1999.

After careful and longitudinal review of the evidence in the 
claims file, the Board finds that the preponderance of the 
evidence is against the appellant's claim that he has 
residuals of a left shoulder injury that allegedly resulted 
from parachute jumps that took place during military 
training.  Despite, the appellant's contentions that he was 
serving on active duty when he sustained an injury to his 
left shoulder and the statement by Mr. [redacted], service 
department and ARNG records do corroborate his contentions.  
The appellant was informed of this and informed that he 
needed to submit service documentation showing that he was 
serving during a period of active duty or inactive duty for 
training.  While the medical evidence clearly demonstrates 
current residuals of a left shoulder injury, military records 
do not show that the appellant was serving on active duty for 
training or inactive duty for training at the time that he 
alleges the injury occurred.  The Board is unable to identify 
a basis to grant service connection for any present residual 
left shoulder disability. 


ORDER

Service connection for residuals of fractured left ribs is 
denied.

Service connection for residuals of a left shoulder injury is 
denied.  



		
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals 

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

